Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 4/12/2021.  Claims 1-11 are pending in this application.  A filing date of 4/12/2021 is acknowledged. The sought benefit of Japan application 2020-074317 (which was filed on 4/17/2020) is acknowledged. Claims 1, 10 and 11 are independent claims.  Information Disclosure Statement (IDS) submitted on 4/12/2021 is reviewed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4, 6, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al (US Publication 20210033471 A1, hereinafter Nakamura).

As for independent claim 1, Nakamura discloses: An image display apparatus which is portable ([0113], the thermal image display application and the temperature-color information conversion table may be installed in the information processing device from a portable non-transitory recording medium), comprising: a display section configured to display a thermal image in which temperature distribution on a subject is represented by colors ([0043], the thermal image is an image in which a color of each pixel in the infrared image is set based on the temperature and which shows a temperature distribution of the subject), the subject including a pipe or the like for a fluid to flow therein ([0003], specify from a position apart from the object a defect part such as a part where there is an abnormal heating, a position of water in a pipe, and a position of a cavity inside a wall surface); and a control section configured to control the display section, the control section being configured to control the display section to display the thermal image such that the temperature distribution on the subject is represented by colors ([0043], the thermal image is an image in which a color of each pixel in the infrared image is set based on the temperature and which shows a temperature distribution of the subject) within a temperature range having upper and lower limits that are settable (Fig. 12 and [0070], the correspondence relation between colors used for display in the thermal image and temperatures, in the thermal image, pixels in a prescribed range are colored in colors corresponding to temperatures of the pixels, when a temperature of a pixel successively changes from a lower limit value Tmin to an upper limited value Tmax of the coloring temperature range, a color of the pixel is also successively changed depending on the temperature from a color A corresponding to the lower limit value Tmin to a color B corresponding to the upper limit value Tmax, at this time, the color of the pixel is changed in 256 steps, the color A corresponding to the lower limit value Tmin of the coloring temperature range is blue, for example, and the color B corresponding to the upper limit value Tmax of the coloring temperature range is red, for example; [0082], fine-tune the lower limit and the upper limit of the coloring temperature range by sliding the knob S2 and the knob S3 respectively).As for claim 2, Nakamura discloses: wherein the control section is configured to control the display section to display the thermal image such that the temperature distribution on the subject is represented by variations in at least one of (i) hue, (ii) saturation, and (iii) lightness ([0087], each temperature having a value between the lower limit value and upper limit value of the set coloring temperature range is converted into color information by using a previously prepared gradation palette; [0106], the temperatures of the predetermined area centered at the temperature of the pixel corresponding to the position specified on the thermal image by the user are displayed in gradation, this operation makes it easier to recognize the temperature difference between a heat source that the user wants to check and a heat source in the surrounding area, that is, a simple operation makes it possible for the user to visually recognize the temperature information of the heat source that the user wants to check and the heat source in the surrounding area more easily).
As for claim 3, Nakamura discloses: wherein the control section is configured to control the display section such that, when at least one of the upper and lower limits of the temperature range has been changed, the display section displays the thermal image such that the temperature distribution on the subject is represented by colors within the temperature range in which the at least one of the upper and lower limits has been changed (Fig. 12 and [0070], the correspondence relation between colors used for display in the thermal image and temperatures, in the thermal image, pixels in a prescribed range are colored in colors corresponding to temperatures of the pixels, when a temperature of a pixel successively changes from a lower limit value Tmin to an upper limited value Tmax of the coloring temperature range, a color of the pixel is also successively changed depending on the temperature from a color A corresponding to the lower limit value Tmin to a color B corresponding to the upper limit value Tmax, at this time, the color of the pixel is changed in 256 steps, the color A corresponding to the lower limit value Tmin of the coloring temperature range is blue, for example, and the color B corresponding to the upper limit value Tmax of the coloring temperature range is red, for example; [0082], fine-tune the lower limit and the upper limit of the coloring temperature range by sliding the knob S2 and the knob S3 respectively).As for claim 4, Nakamura discloses: the display section includes a screen in which the thermal image is displayed; and the control section is configured to set the upper and lower limits of the temperature range using, as a reference temperature ([0053], the temperature information window WD is generated by using the position of the pointer P on the thermal image M2 as a reference), a temperature which is obtained from the thermal image and which is indicated at a predetermined position on the screen ([0053], the temperature information window WD is generated by using the position of the pointer P on the thermal image M2 as a reference).As for claim 6, Nakamura discloses: wherein: the control section is configured to control the display section to further display a slide bar such that the slide bar is superimposed on the thermal image, the slide bar being a user interface via which the upper and lower limits of the temperature range are set; (i) an amount by which the upper limit of the temperature range is to be changed is decided in accordance with an amount by which a first slider on the slide bar has been slid and (ii) an amount by which the lower limit of the temperature range is to be changed is decided in accordance with an amount by which a second slider on the slide bar has been slid; and (a) whether the upper limit of the temperature range is to be increased or reduced is decided in accordance with a direction in which the first slider on the slide bar has been slid and (b) whether the lower limit of the temperature range is to be increased or reduced is decided in accordance with a direction in which the second slider on the slide bar has been slid ([0034], the information processing device may include, as an operation device, other operation members such as a button and a slide switch physically provided on the information processing device; [0081], a slider which is user interface to set the width of the coloring temperature range, is displayed below the thermal image and the visible image, by sliding a knob S2 and a knob S3 on the slider S10, the width of the coloring temperature range can be set; [0082], fine-tune the lower limit and the upper limit of the coloring temperature range by sliding the knob S2 and the knob S3 respectively).
As for claim 9, Nakamura discloses: the display section is configured to further display a visible light image of the subject; and the control section is configured to control the display section to display the visible light image such that the visible light image is superimposed on the thermal image ([0037], the visible light camera is an imaging device that has sensitivity in a visible light wavelength region and is configured to capture visible light from a subject at a predetermined frame rate to generate an image; [0042], display simultaneously on the display a thermal image based on an infrared image captured by the infrared camera and a visible image captured by the visible light camera).As for independent claim 10, Nakamura discloses:  A method of causing an image display apparatus to display a thermal image in which temperature distribution on a subject is represented by colors ([0043], the thermal image is an image in which a color of each pixel in the infrared image is set based on the temperature and which shows a temperature distribution of the subject), the subject including a pipe or the like for a fluid to flow therein ([0003], specify from a position apart from the object a defect part such as a part where there is an abnormal heating, a position of water in a pipe, and a position of a cavity inside a wall surface), the image display apparatus being portable ([0113], the thermal image display application and the temperature-color information conversion table may be installed in the information processing device from a portable non-transitory recording medium), the method comprising the steps of: acquiring an infrared image of the subject captured by an infrared camera ([0006], display a thermal image that is captured by an infrared camera and indicates temperatures of a subject by color); generating, from the infrared image, the thermal image such that the temperature distribution on the subject is represented by colors within a temperature range having upper and lower limits which have been set (Fig. 12 and [0070], the correspondence relation between colors used for display in the thermal image and temperatures, in the thermal image, pixels in a prescribed range are colored in colors corresponding to temperatures of the pixels, when a temperature of a pixel successively changes from a lower limit value Tmin to an upper limited value Tmax of the coloring temperature range, a color of the pixel is also successively changed depending on the temperature from a color A corresponding to the lower limit value Tmin to a color B corresponding to the upper limit value Tmax, at this time, the color of the pixel is changed in 256 steps, the color A corresponding to the lower limit value Tmin of the coloring temperature range is blue, for example, and the color B corresponding to the upper limit value Tmax of the coloring temperature range is red, for example; [0082], fine-tune the lower limit and the upper limit of the coloring temperature range by sliding the knob S2 and the knob S3 respectively); and causing the image display apparatus to display the thermal image ([0043], the thermal image is an image in which a color of each pixel in the infrared image is set based on the temperature and which shows a temperature distribution of the subject).
As per Claim 11, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied on claim 1, and in view of Akira Nemoto et al (US Publication 20200166409 A1, hereinafter Nemoto).

As for claim 5, Nakamura discloses: the subject further includes an environment which surrounds the pipe or the like ([0106], the temperatures of the predetermined area centered at the temperature of the pixel corresponding to the position specified on the thermal image by the user are displayed in gradation, this operation makes it easier to recognize the temperature difference between a heat source that the user wants to check and a heat source in the surrounding area, that is, a simple operation makes it possible for the user to visually recognize the temperature information of the heat source that the user wants to check and the heat source in the surrounding area more easily); and the control section is configured to set the upper and lower limits of the temperature range in accordance with relationship information pre-stored in the image display apparatus ([0087], each temperature having a value between the lower limit value and upper limit value of the set coloring temperature range is converted into color information by using a previously prepared gradation palette (pre-stored information)), Nakamura does not clearly disclose indicating a relationship between a surface temperature of the pipe and a temperature of the environment, in an analogous art of thermal image display, Nemoto discloses: the relationship information being indicative of a relationship between a surface temperature of the pipe or the like and a temperature of the environment (Figs. 10-12, [0065], the temperature-distribution data D10 is data associated with coordinates on the surface of the real object, a line L1 represents an average value of the temperature-distribution data D10, temperatures P1 and P2 are pieces of data each representing an abnormal value in temperature data; [0070], determining the temperatures P3 and P4 as being abnormal because they are out of the normal-value ranges; [0071], the process value is a numerical value based on any or a combination of process amounts such as a temperature, a pressure, a flow rate, a cooling-water temperature of the real object, obtained from a measuring device, the process value may be any environmental value such as an air temperature around the real object).Nakamura and Nemoto are analogous arts because they are in the same field of endeavor, thermal image data process and display. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Nakamura using the teachings of Nemoto to include comparing the temperature on the surface of the real object and the surrounding temperature and displaying the difference. It would provide Nakamura’s apparatus with the enhanced capability of allowing user to easily recognize the abnormal data in the thermal image.

As for claim 7, Nakamura-Nemoto discloses: comprising a temperature sensor configured to measure the temperature of the environment (Nemoto: [0039], acquires various types of process data from a monitoring sensor arranged in a device, a pipe, or the like within a plant; [0071], the process value is a numerical value based on any or a combination of process amounts such as a temperature, a pressure, a flow rate, a cooling-water temperature of the real object, obtained from a measuring device, the process value may be any environmental value such as an air temperature around the real object) .As for claim 8, Nakamura-Nemoto discloses: wherein the control section is configured to use, as the temperature of the environment, an average of temperatures obtained from a part of the thermal image which part corresponds to the environment (Nemoto: [0065], a line L1 represents an average value of the temperature-distribution data; [0068], a line L2 represents an average value of the temperature-distribution data for each process value).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
	Etoh (US Publication 20190371014 A1)	Image Display Device, image Display Method, and Program	Fig. 4
	Ekeroth (US Publication 20190187019 A1)		Method of indicating Gas Movement In A Scene	[0112], a pre-defined palette
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171